— Appeal by the defendant from a sentence of the County Court, Westchester County (Colabella, J.), imposed April 2, 1985, upon his conviction of unlawful dealing in hazardous wastes in the second degree, after a plea of guilty, the sentence being a term of probation of three years on condition that the defendant perform 150 hours of community service, and a $10,000 fine.
Ordered that the sentence is affirmed.
That portion of the sentence which provided for a fine of $10,000 was lawfully imposed in accordance with the provisions of the Environmental Conservation Law (ECL 71-2715 [2]; 71-2721 [3]). Moreover, the sentence was in accordance with the promise made at the time of the bargained-for plea (see, People v La Lande, 104 AD2d 1052). Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.